Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 29 September 2021, has been entered and the Remarks therein, filed 09 March 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Dill et al. in view of Hare et al. as evidenced by Lin et al. and in view of Psaltis et al., and Dinsmore et al., and under 35 U.S.C. §103 over Hare et al. as evidenced by Lin et al. in view of Psaltis et al., and Dinsmore et al., necessitated by Applicants’ amendment received 09 March 2022, specifically, amended claim 1. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section.

Status of Claims
Claims 1, 2, 5, 9-13, 15, 16, 20, 21, 27, 32 and 33 are pending.
Claims 15, 16 and 32 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III. Election was made with no statement of traverse in the telephonic communication on 16 August 2019 to the Restriction/Election Office Action mailed 05 March 2019.
	Claims 1, 2, 5, 9-13, 20, 21, 27 and 33 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2015/081042, 12/22/2015.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of AU2014905243, 12/23/2014, was filed 08 June 2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 2, 5, 9-13, 20, 21, 27 and 33 have the effective filing date of 23 December 2014.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(d)
The rejection of Claims 4 and 5 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Non-Final Office Action mailed 28 September 2021, is withdrawn in view of Applicants’ amendment received 09 March 2022, in which the cited claim was canceled.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 2, 4, 5, 9-13, 20, 21, 27 and 33 under 35 U.S.C. §103 as being unpatentable over Dill et al. in view of Hare et al. as evidenced by Lin et al., and in view of Psaltis et al., in the Non-Final Office Action mailed 28 September 2021, is withdrawn in view of Applicants’ amendment received 09 March 2022, in which the claim 1 was amended.
The rejection of Claims 1, 2, 4, 5, 9-13, 20, 21, 27 and 33 under 35 U.S.C. §103 as being unpatentable over Hare et al. as evidenced by Lin et al. in view of Psaltis et al., in the Non-Final Office Action mailed 28 September 2021, is withdrawn in view of Applicants’ amendment received 09 March 2022, in which the claim 1 was amended.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 9-13, 20, 21, 27 and 33 are rejected under 35 U.S.C. §103 as being unpatentable over Dill et al. ((2009) Am. Heart J. 157(3): 541-547) in view of Hare et al. ((2009) J. Am. Coll. Cardiol. 54(24): 2277-2286) as evidenced by Lin et al. ((2011) Stem Cells Devel. 20(10): 1747-1752), and in view of Psaltis et al. ((2010) J. Cell. Physiol. 223: 530-540), and Dinsmore et al. (U.S. Patent Application Publication No.: 2007/0059288 A1).
[All references except Dinsmore et al. cited in the Non-Final Office Action mailed 28 September 2021.]
[This rejection cited in view of Applicant’s amendment.]

Dill et al. addresses some of the limitations of claim 1, and the limitations of claims 2, 5, 10, 11, 12, 13 and 27.
Regarding claims 1, 2, 5 and 10, Dill et al. shows that intracoronary administration of bone marrow-derived progenitor cells (BMC) improved left ventricular function in patients with impaired left ventricular function after ST-segment elevation myocardial infarction (pg. 541, Conclusion [Claim 1- A method for treating chronic heart failure due to left ventricular systolic dysfunction in a subject in need thereof, administering to the subject a population of mesenchymal lineage precursor cells] [Claim 2- the elevated LVESV is due to acute myocardial infarction] [Claim 10- the cells are administered to the subject by intracoronary infusion]). 
Table III shows the baseline level of left ventricular end systolic volume (ESV = LVESV) of patients enrolled in the study. The table shows that the ESV, in ml, of patients with a median ejection fraction (EF) of less than 48.9% had an elevated LVESV of 86.4 ml ± 21.2ml and 90.8ml ± 20.9ml (pg. 545, Table III, column 1 “Baseline”, entry# 3 “ESV, ml” [Claim 1- having an elevated left ventricular end systolic volume (LVESV) of greater than 100ml] [Claim 5- the subject has an LVESV of greater than 110 mL]).
Table III shows that after 4 months of BMC administration the LVESV level was reduced by 2.4% on average, when compared to the baseline LVESV level for the BMC cohort pre-treatment [-2.1ml/86.4ml = 2.4%] (pg. 545, Table III, 3rd row- ESV, mL & Change, mL). On the other hand, at 12 months post-treatment, the LVESV level was reduced 23% when compared to the LVESV level of the placebo control group [2.8/88.5 = 3.2%; 32.2/123.1= 26.2%; 26.2%-3.2%= 23%] [Claim 1- wherein the subject’s LVESV is reduced by at least 15% following administration of the culture expanded cells]). 
Regarding claim 11, Table III shows the baseline level of left ventricular ejection fraction (EF = LVEF) of patients enrolled in the study. The table shows that patients had an EF, in %, of 38.8% ± 6.0% and 40.1% ± 5.8% (pg. 545, Table III, column 1 “Baseline”, entry# 1 “EF,%” [Claim 11- the subject is characterized as having a left ventricular ejection fraction (LVEF) of less than or equal to about 35%]).
Regarding claim 12, Table 1 shows that the majority of the patients enrolled in the study had hypertension, coronary artery disease and an infarct-related vessel (pg. 543, column 2, Table 1, “Risk Factors”, entry# 1; “CAD”, and “Infarct-related vessel” [Claim 12- the heart failure is due to hypertension or cardiomyopathy]).
Regarding claims 13 and 27, the patients in the study were assessed for left ventricular EF by angiography at baseline, which showed that the patients had a clinical end point prognosis, such as death, reinfarction or rehospitalization for heart failure, after hospital discharge, and had an EF below the median at baseline (mean 39% ± 8.0% in those patients) (pg. 546, column 2, lines 2-8). Bone marrow aspirations were performed 3 to 6 days after successful reperfusion, and the aspirate was sent to the cell processing laboratory for preparation for administration. Intracoronary BMC administration was performed 3 to 8 days after revascularization (pg. 542, column 1, para. 1 [Claim 13- the mesenchymal lineage precursor cells are administered to the subject between about 1 day and 7 days following a diagnosis of heart failure] [Claim 27- the mesenchymal lineage precursor cells autologous or allogeneic bone marrow precursor cells]).

Dill et al. does not show: 1) precursor cells expressing STRO-1+ and STRO-3+ [Claim 1]; 2) the population of cells have been expanded in culture prior to administration [Claim 1]; 3) the subject's LVESV is reduced by at least 15% relative to the subject's baseline LVESV [Claim 1]; 4) cells are administered to the subject by a catheter-based system [Claim 9]; 5) administering about 1.5x108 cells to the subject in a single or in multiple doses [Claim 20]; 6) the population of cells are administered in composition with a pharmaceutically acceptable carrier and/or excipient [Claim 21]; and 7) the MPCs are STRO-1bright cells [Claim 33].

Hare et al. as evidenced by Lin et al. addresses some of the limitations of claim 1, and the limitations of claims 9, 20 and 21.
Hare et al. shows a safety study of adult mesenchymal stem cells (MSCs) to treat myocardial infarction, which shows efficacy data for allogeneic bone marrow-derived human mesenchymal stem cells (hMSCs) (pg. 2277, Background and Conclusions [mesenchymal stem cells, mesenchymal lineage precursor] [nexus to Dill et al.] [bone marrow-derived precursor cells, treat heart failure]).
Regarding claim 1, the hMSC preparation under evaluation was referred to as “Provacel”, which is the same investigational agent as Prochymal, a highly purified preparation of ex vivo cultured adults hMSCs (pg. 2278, column 2, para. 1 [Claim 1- MPCs have been expanded in culture prior to administration).
Regarding claim 9, the population of allogeneic hMSCs was delivered as the formulation called Prochymal (pg. 2277, Methods). All patients received a single intravenous infusion of Prochymal or placebo suspension delivered at a rate of 2ml/min. Intravenous tubing was coated with an opaque wrap so as to obscure any identifying features of the infusion (pg. 2278, column 2, para. 2 [Claim 9- the cells are administered to the subject by a catheter-based system; intravenous tubing ~ catheter-based system]).
Regarding claim 20, the safety and tolerability of Prochymal infusion were evaluated in three placebo-controlled dose escalation cohorts of 0.5, 1.6 and 5.0 x106 hMSCs/kg body weight (pg. 2278, column 2, para. 2). Four patients were classified as obese (pg. 2280, column 1, Table 1 [Claim 20- administering about 1.5 x 108 cells to the subject in a single dose or over multiple doses]).
Regarding claim 21, the infused Prochymal formulation consists of 2.5x106 hMSCs/ml, 1.9% human serum albumin and 3.8% dimethyl sulfoxide in PlasmaLyte A (Baxter) (pg. 2278, column 2, para. 1 [Claim 21- the population of mesenchymal lineage precursor cells are administered to the subject in the form of a composition comprising a pharmaceutically acceptable carrier and/or excipient]).

In addition, Hare et al. shows in Table 4 that the baseline left ventricular end systolic volumes (LVESV) in the hMSC and placebo groups were 95.3 ± 7.1 and 112.6 ± 10.4 ml, respectively (pg. 2283, Table 4, Baseline columns [nexus to Dill et al.] [heart failure due to left ventricular systolic dysfunction, having an elevated LVESV of greater than 100ml, LVESV of greater than 110ml]). Hare et al. further shows the baseline left ventricular ejection fraction (%) in all patients studied, which was 50.4 (46.9-54.0) and 48.7 (44.4-53.1) in the hMSC group and placebo group, respectively. The LVEF (%) in patients with anterior MIs (myocardial infarctions) ranged from 42.0-54.5 (avg. 48.3) and 48.6-57.8 (avg. 53.2) in the hMSC group and placebo group, respectively (pg. 2281, column 2, para. 1 thru pg. 2282, column 1, lines 1-6 and Table 3 [nexus to Dill et al.] [an LVEF of less than or equal to about 35%]).
That is, Hare et al. is treating chronic heart failure with the same level of left ventricular systolic dysfunction as Dill et al.

Hare et al. does not specifically show that mesenchymal stem cells express the STRO-1 marker; i.e., are STRO-1+ [Claims 1 and 33].

Lin et al. teaches that the mesenchymal stem cells, shown by Hare et al., inherently express the cell surface marker STRO-1, by way of addressing the limitations of claims 1 and 33.
Regarding claims 1 and 33, Lin et al. teaches that Stro-1 is the best known mesenchymal stem cell marker (pg. 1747, Abstract). In one study, Stro-1 was found to localize to endothelial cells and perivascular cells of the blood vessel wall in human thymus (pg. 1747, column 2, para. 1).

 Psaltis et al. provides information that would motivate one of ordinary skill in the art to incorporate a population of mesenchymal lineage precursor cells enriched for STRO-1+ and STRO-3+ and/or STRO-1bright cells into a method for treating heart failure, as shown by Dill et al. and Hare et al., by way of addressing the limitations of claims 1 and 33.
Regarding claims 1 and 33, Psaltis et al. states that the cardiovascular therapeutic potential of mesenchymal stem cells (MSC) is largely mediated by paracrine effects (pg. 530, Abstract). Cellular therapy has emerged as a potential adjunct in the management of ischemic heart disease and congestive heart failure. Of the various cell types that have been investigated, multipotent mesenchymal stromal/stem cells (MSC) possess a number of desirable characteristics (pg. 530, column 1, para. 1 [nexus to Hare et al.] [heart failure in a(n) MI subject, administer MSCs]). Compared to PA-MSC (plastic adherence isolated MSC) STRO-1-MPC (stromal precursor antigen-1 mesenchymal precursor cells) displayed greater (1) clonogenicity, (2) proliferative capacity, (3) multilineage differentiation potential, and (4) mRNA expression of mesenchymal stem cell-related transcripts. Conditioned medium from STRO-1-MPC had greater paracrine activity than PA-MSC, with respect to cardiac cell proliferation and migration, and endothelial cell migration. Paracrine responses were enhanced by using supernatant from STRO-1bright MPC (pg. 530, Abstract). The present study compared the biological and cardiovascular reparative properties of STRO-1-isolated MPC to conventionally-prepared plastic-adherence-isolated MSC (pg. 531, column 1, para. 2). Flow cytometric analysis of subcultured PA-MSC and STRO-1-MPC demonstrated that both populations exhibited expression of typical MSC markers, including alkaline phosphatase (pg. 532, column 2, para. 4 [Claim 1- a population of mesenchymal lineage precursor cells (MPCs) expressing STRO-1+] [Claim 33- the MPCs are STRO-1bright cells]).
Further regarding claim 1, with regard to STRO-3+, prospective immunoselection aims to initiate mesenchymal culture at higher purity by speciﬁcally isolating the clonogenic mesenchymal precursors from BM in the absence of other plastic-adherent BM populations, including monocytes/macrophages. To achieve this, a variety of mAb to antigens, including as STRO-1, CD49a/CD29, CD106, CD146, low afﬁnity nerve growth factor-receptor (NGFR), tissue non-speciﬁc alkaline phosphatase (TNSAP, STRO-3), and heat shock protein-90 (HSP90b, STRO-4) have been used, either in combination or alone. High co-expression of STRO-1 (STRO-1Bright) with other surface markers, such as CD106, CD49a, CD146, or STRO-3, has been shown to greatly increase the cloning efﬁciency of BM MNC (mononuclear cells) (pg. 538, column 1, para. 2). MSC and STRO-1 immunoselected MPC are isolated from normal human BM mononuclear cells (MNC) isolated from normal bone marrow (BM) aspirates (pg. 531, column 1, para. 3 [Claim 1- a population of mesenchymal lineage precursor cells (MPCs) expressing STRO-3+]).

Dinsmore et al. addresses some of the limitations of claim 1.
Dinsmore et al. shows a method of treating a patient suffering from heart disease ( e.g., ischemic heart disease) by implanting cells into the patient's heart and treating the heart with at least one pro-angiogenic factor (pg. 3, para. [0008]). Cardiac damage or disorder characterized by insufficient cardiac function includes any impairment or absence of a normal cardiac function or presence of an abnormal cardiac function. Abnormal cardiac function includes congestive heart failure (pg. 5, para. [0025] [nexus to Dill et al.] [a method of treating chronic heart failure]). Stem cells used in the method include mesenchymal stem cells (pg. 6, para. [0035] [administering to the subject a population of mesenchymal lineage precursor cells]).
Regarding claim 1, FIG. 8 shows the temporal relationship of decrease in LVEF (line) in sheep from baseline to week 6 of heart failure (pg. 4, para. [0020] and Fig. 8]). Figure 8 shows that the LVESVI (left ventricular end systolic volume index; y-axis) was about 190 (mmHg/m2) at baseline and decreased to less than 60 at weeks 1 thru 6 post-treatment (Fig. 8) [190 x 0.15= 28.5; 190-28.5 = 161.6; therefore, 60 is an at least 15% reduction compared to the baseline of 90] [Claim 1- the subject’s starting LVESVI is >100, the subject's LVESVI is reduced by at least 15% relative to the subject's baseline LVESVI]).
 
It is noted that the instant specification recites: “The term ‘left ventricular end systolic volume index’ (LVESVI) as used herein refers to the left ventricular end systolic volume indexed. The value is typically expressed as mL/m2.  The terms LVESV and LVESVI may be used interchangeably herein” (originally-filed specification, pg. 14, lines 21-22). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating chronic heart failure in a subject with left ventricular systolic dysfunction comprising administering a population of mesenchymal lineage precursor cells, as shown by Dill et al., by administering cells expressing STRO-1+ [Claim 1], by: 1) expanding the cells in culture prior to administration [Claim 1]; 2) administering about 1.5x108 cells [Claim 20];  and 3) administering the cells in a composition with a pharmaceutically-acceptable carrier and/or excipient [Claim 21], as shown by Hare et al. as evidenced by Lin et al., with a reasonable expectation of success, because both Dill et al. and Hare et al. show the administration of mesenchymal precursor cells or mesenchymal cells for the same purpose, which is to treat chronic heart failure in a subject with left ventricular systolic dysfunction (MPEP 2143 (I)(G)).
In addition, it would have been obvious (and one would have been motivated) to have substituted the mesenchymal lineage bone marrow-derived precursor cells, shown by Dill et al., with the mesenchymal stem cells (MSCs), shown by Hare et al., (or with MPCs which result from MSCs), because both types of cell populations are administered to predictably treat chronic heart failure (MPEP 2143 (I)(B(3))).
Even in the absence of Hare et al., it would have been obvious to have expanded the MPCs in culture prior to administration [Claim 1], with a reasonable expectation of success, because Dill et al. shows that bone marrow aspirations were performed after successful reperfusion, and the aspirates were sent to the cell-processing laboratory for the preparation of study medication (pg. 542, column 1, para. 1). 54 patients completed serial cardiac magnetic resonance (CMR) (baseline, 4 and 12 months, respectively) after enrollment (27 BMC, 27 placebo) (pg. 541, Methods). That is, given the number of patients in the study, it would have been obvious to have expected that the cell-processing laboratory would have expanded the bone marrow aspirates in vitro in order to have recovered enough precursor cells to be able to treat 27 subjects (MPEP 2143 (I)(G) and (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Hare et al. teaches that hMSCs (human mesenchymal stem cells) (and by extrapolation mesenchymal lineage precursor cells), as an alternative approach to cardiovascular cell therapy have a number of advantages when compared with autologous BMCs (bone marrow cells). First, MSCs can be infused intravenously post-MI (myocardial infarction) due to their ability to home to areas of injury within the myocardium, and second, they may be used as an allogeneic graft as they lack various major histocompatibility complex and costimulatory cell-surface antigens , and secrete anti-inflammatory cytokines. Finally, they represent an enriched population of cells with therapeutic properties, as demonstrated in pre-clinical studies (pg. 2278, column 1, para. 1).
It would have been further obvious to have administered STRO-3+ and/or STRO-1bright cells [Claims 1 and 33], with a reasonable expectation of success, because Psaltis et al. shows that bone marrow mesenchymal precursor cell (BM MPC) isolation can be improved by immunoselection via enriching the recovery of MPCs (pg. 530, Abstract). Psaltis et al. teaches that paracrine responses, with respect to cardiac cell proliferation and migration, and endothelial cell migration, are enhanced in vitro by using supernatant from STRO-1bright cells. In addition, Psaltis et al. teaches that the cloning efficiency of MNC (bone marrow mononuclear cells) (from which STRO-1 immunoselected MPCs are isolated) is increased when a combination of cell markers, such as STRO-1+, STRO-1bright and STRO-3+, are used to isolate said cells (pg. 538, column 1, para. 2). Therefore, it would have been obvious, and one would have been motivated, to have used several different STRO cell (surface) markers to identify cells, such as MPCs, which exhibit (paracrine) biochemical characteristics, that specifically enhance cardiac cell proliferation and migration (MPEP 2143 (I)(G) and MPEP 2144 (I)), for the purpose of treating cardiac dysfunction.
One of ordinary skill in the art would have been motivated to have made that modification, because using an immunoselection method for specifically isolating (mesenchymal precursor) cells that have a direct role in improving cardiac function by enhancing cardiac proliferation and migration would improve the therapeutic efficacy of said cells as a component in a composition to be used as a cardiac treatment modality.
It would have been further obvious to have determined a reduction in a subject’s LVESV (e.g., by at least 15%) by comparing the post-treatment LVESV to the subject’s baseline LVESV [Claim 1], as shown by Dinsmore et al. as LVESVI, with a reasonable expectation of success, because Dinsmore et al. shows the treatment of chronic heart disease associated with left ventricular systolic dysfunction with administration of mesenchymal stem cells, which is the method, shown by Dill et al. (MPEP 2143 (I)(G)).
 In addition, barring a showing of criticality for the specific limitation, it would have been obvious to one of ordinary skill in the art of therapeutic treatment administration to have determined treatment efficacy by comparing post-treatment data to any type of control data (e.g., baseline levels or placebo levels) depending on the type of outcome parameter desiring to be shown (e.g., treatment vs placebo over time; overall treatment efficacy over time) (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because using a subject’s baseline health parameter as the control parameter would be an efficient way of determining if said subject showed effective (statistical) physical improvement with regard to a particular health parameter after a specific type of treatment had been administered to said subject. A clinical trial using any of the control types may demonstrate efficacy of the test treatment by showing that it is superior to the control (placebo, no treatment, low dose of test drug, active drug). Therefore, the determination of LVESV reduction relative to a subject’s baseline could have been applied to the method, shown by Dill et al., with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 1, 2, 5, 9-13, 20, 21, 27 and 33 are rejected under 35 U.S.C. §103 as being unpatentable over Hare et al. ((2009) J. Am. Coll. Cardiol. 54(24): 2277-2286) as evidenced by Lin et al. ((2011) Stem Cells Devel. 20(10): 1747-1752) in view of Psaltis et al. ((2010) J. Cell. Physiol. 223: 530-540), and Dinsmore et al. (U.S. Patent Application Publication No.: 2007/0059288 A1).
[All references except Dinsmore et al. cited in the Non-Final Office Action mailed 28 September 2021.]
[This rejection cited in view of Applicant’s amendment.]

Hare et al. as evidenced by Lin et al. addresses some of the limitations of claims 1, 11 and 20, and the limitations of claims 2, 5, 9, 10, 12, 13, 21 and 27.
Regarding claims 1 and 5, Hare et al. shows a safety study of adult mesenchymal stem cells (MSCs) to treat myocardial infarction (pg. 2277, Conclusions).
A total of 53 patients completed the trial through the 6-month time point (pg. 2278, column 1, last para.). All patients were required to have a patent infarct-related artery on coronary angiography at the time of randomization (pg. 2278, column 2, para. 3). Placebo patients exhibited progressive chamber enlargement through the 12-month follow-up period (pg. 2284, column 2, para. 3 [Claim 1- A method for treating chronic heart failure, comprising administering to the subject a population of mesenchymal lineage precursor cells]).
This work forms the basis for future clinical trials aimed at establishing the therapeutic possibility of infusing hMSCs post-acute MI (myocardial infarction) to improve left ventricular function and reduce infarct-related injury (pg. 2285, column 1, para. 4). Table 4 shows that the baseline left ventricular end systolic volumes (LVESV) in the hMSC and placebo groups were 95.3 ± 7.1 and 112.6 ± 10.4 ml, respectively (pg. 2283, Table 4, Baseline columns [Claim 1- heart failure due to left ventricular systolic dysfunction, having an elevated LVESV of greater than 100ml] [Claim 5- the subject has an LVESV of greater than 110 mL]).
The hMSCs in Prochymal (Osiris Therapeutics) were manufactured in a manner consistent with FDA regulatory guidelines. The hMSC preparation under evaluation was referred to as “Provacel”, which is the same investigational agent as Prochymal, a highly purified preparation of ex vivo cultured adults hMSCs (pg. 2278, column 2, para. 1 [Claim 1- MPCs are expanded in culture prior to administration]).
Table 4 shows the LVESV levels of patients who received hMSC or placebo. Patients were tracked for 12 months after treatment administration. At three months post-administration, LVESV was reduced 3.4% on average, up to 6.7% [-3.2ml/95.3ml= 3.4%; 3.2+3.2/95.3= 6.7%]. At 12 months, LVESV was reduced 4.5% on average, up to 11.4% compared to the baseline volume level for the cohort to which hMSCs were administered (i.e., not placebo administration) [-4.3ml/95.3ml= 4.5%; 4.3+6.6/95.3= 11.4%]. On the other hand, when compared to the placebo control cohort at 3 months, the LVESV levels were reduced 28.6% on average [95.3-3.2= 92.1; 112.6+5.8= 118.4; 118.4-92.1= 26.3ml/95.3ml= 28.6%]. Similarly compared, at 12 months, the LVESV levels were reduced 25.2% on average [95.3-4.3= 91.0; 112.6+2.4= 115.0; 115-91.0= 24ml/95.3ml= 25.2%] (pg. 2283, Table 4, row 3 [Claim 1- the subject’s LVESV is reduced by at least 15% following administration of the culture expanded cells]).
Regarding claims 2 and 13, to be eligible for trial entry, patients must have had a first MI 1 to 10 days before the randomization. All patients were required to have a patent infarct-related artery on coronary angiography at the time of randomization (pg. 2278, column 2, para. 3 [Claim 2- the elevated LVESV is due to acute myocardial infarction] [Claim 13- the mesenchymal lineage precursor cells are administered to the subject between about 1 day and 7 days following a diagnosis of heart failure]).
Regarding claims 9 and 10, all patients received a single intravenous infusion of Prochymal or placebo suspension delivered at a rate of 2ml/min. Intravenous tubing was coated with an opaque wrap so as to obscure any identifying features of the infusion (pg. 2278, column 2, para. 2) [Claim 9- the cells are administered to the subject by a catheter-based system] [Claim 10- the cells are administered to the subject by intravenous infusion]).
Regarding claim 11, Hare et al. further shows the baseline left ventricular ejection fraction (%) in all patients studied, which was 50.4 (46.9-54.0) and 48.7 (44.4-53.1) in the hMSC group and placebo group, respectively. The LVEF (%) in patients with anterior MIs ranged from 42.0-54.5 (avg. 48.3) and 48.6-57.8 (avg. 53.2) in the hMSC group and placebo group, respectively (pg. 2281, column 2, para. 1 thru pg. 2282, column 1, lines 1-6 and Table 3 [Claim 11- the subject is characterized as having a left ventricular ejection fraction (LVEF) of less than or equal to about 35%]).
Regarding claim 12, patient demographics include subjects who had obesity, hypertension or diabetes (pg. 2280, column 1, Table 1 [Claim 12- the heart failure is due to hypertension or obesity]).
Regarding claim 20, the safety and tolerability of Prochymal infusion were evaluated in three placebo-controlled dose escalation cohorts of 0.5, 1.6 and 5.0 x106 hMSCs/kg body weight (pg. 2278, column 2, para. 2). Four patients were classified as obese (pg. 2280, column 1, Table 1 [Claim 20- administering about 1.5 x 108 cells to the subject in a single dose or over multiple doses]).
Regarding claim 21, the infused Prochymal formulation consists of 2.5x106 hMSCs/ml, 1.9% human serum albumin and 3.8% dimethyl sulfoxide in PlasmaLyte A (Baxter) (pg. 2278, column 2, para. 1 [Claim 21- the population of mesenchymal lineage precursor cells are administered to the subject in the form of a composition comprising a pharmaceutically acceptable carrier and/or excipient]).
Regarding claim 27, a double-blind, placebo-controlled, dose-ranging safety trial of intravenous allogeneic human mesenchymal stem cells (hMSCs) in reperfused myocardial infarction (MI) patients (pg. 2277, Methods [Claim 27- the mesenchymal lineage precursor cells are allogeneic]).

Hare et al. does not specifically show that mesenchymal stem cells express the STRO-1 marker; i.e., are STRO-1+, with regard to Claims 1 and 33.

Lin et al. teaches that the mesenchymal stem cells, shown by Hare et al.,  inherently express the cell surface marker STRO-1, by way of addressing the limitations of claims 1 and 33.
Regarding claims 1 and 33, Lin et al. teaches that Stro-1 is the best known mesenchymal stem cell marker (pg. 1747, Abstract). In one study, Stro-1 was found to localize to endothelial cells and perivascular cells of the blood vessel wall in human thymus (pg. 1747, column 2, para. 1).

Hare et al. does not show: 1) a population of mesenchymal lineage precursor cells enriched for STRO-1+ and STRO-3+ cells [Claim 1]); 2) the subject's LVESV is reduced by at least 15% relative to the subject's baseline LVESV [Claim 1]; 3) the subject is characterized as having a left ventricular ejection fraction (LVEF) of less than or equal to about 35% [Claim 11]; 4) administering about 1.5x108 cells [Claim 20]; and 5) the MPCs are STRO-1bright cells [Claim 33].

Lin et al. provides information that would motivate one of ordinary skill in the art to administer either the mesenchymal stem cells with regard to the method for treating chronic heart failure, shown by Hare et al., or mesenchymal precursor cells, because Lin et al. shows that mesenchymal stem cells inherently express the cell surface marker STRO-1, by way of addressing the limitations of claims 1 and 33.
Regarding claims 1 and 33, Lin et al. teaches that Stro-1 is the best known mesenchymal stem cell marker (pg. 1747, Abstract). In one study, Stro-1 was found to localize to endothelial cells and perivascular cells of the blood vessel wall in human thymus (pg. 1747, column 2, para. 1).

 Psaltis et al. provides information that would motivate one of ordinary skill in the art to incorporate a population of mesenchymal lineage precursor cells enriched for STRO-1+ and STRO-3+ and/or STRO-1bright cells into a method for treating heart failure, as shown by Dill et al. and Hare et al., by way of addressing the limitations of claims 1 and 33.
Regarding claims 1 and 33, Psaltis et al. states that the cardiovascular therapeutic potential of mesenchymal stem cells (MSC) is largely mediated by paracrine effects (pg. 530, Abstract). Cellular therapy has emerged as a potential adjunct in the management of ischemic heart disease and congestive heart failure. Of the various cell types that have been investigated, multipotent mesenchymal stromal/stem cells (MSC) possess a number of desirable characteristics (pg. 530, column 1, para. 1 [nexus to Hare et al.] [heart failure in a(n) MI subject, administer MSCs]). Compared to PA-MSC (plastic adherence isolated MSC) STRO-1-MPC (stromal precursor antigen-1 mesenchymal precursor cells) displayed greater (1) clonogenicity, (2) proliferative capacity, (3) multilineage differentiation potential, and (4) mRNA expression of mesenchymal stem cell-related transcripts. Conditioned medium from STRO-1-MPC had greater paracrine activity than PA-MSC, with respect to cardiac cell proliferation and migration, and endothelial cell migration. Paracrine responses were enhanced by using supernatant from STRO-1bright MPC (pg. 530, Abstract). The present study compared the biological and cardiovascular reparative properties of STRO-1-isolated MPC to conventionally-prepared plastic-adherence-isolated MSC (pg. 531, column 1, para. 2). Flow cytometric analysis of subcultured PA-MSC and STRO-1-MPC demonstrated that both populations exhibited expression of typical MSC markers, including alkaline phosphatase (pg. 532, column 2, para. 4 [Claim 1- a population of mesenchymal lineage precursor cells (MPCs) expressing STRO-1+] [Claim 33- the MPCs are STRO-1bright cells]).
Regarding STRO-3+, prospective immunoselection aims to initiate mesenchymal culture at higher purity by speciﬁcally isolating the clonogenic mesenchymal precursors from BM in the absence of other plastic-adherent BM populations, including monocytes/macrophages. To achieve this, a variety of mAb to antigens, including as STRO-1, CD49a/CD29, CD106, CD146, low afﬁnity nerve growth factor-receptor (NGFR), tissue non-speciﬁc alkaline phosphatase (TNSAP, STRO-3), and heat shock protein-90 (HSP90b, STRO-4) have been used, either in combination or alone. High co-expression of STRO-1 (STRO-1Bright) with other surface markers, such as CD106, CD49a, CD146, or STRO-3, has been shown to greatly increase the cloning efﬁciency of BM MNC (mononuclear cells) (pg. 538, column 1, para. 2). MSC and STRO-1 immunoselected MPC are isolated from normal human BM mononuclear cells (MNC) isolated from normal bone marrow (BM) aspirates (pg. 531, column 1, para. 3 [Claim 1- a population of mesenchymal lineage precursor cells (MPCs) expressing STRO-3+]).

Dinsmore et al. addresses some of the limitations of claim 1.
Dinsmore et al. shows a method of treating a patient suffering from heart disease ( e.g., ischemic heart disease) by implanting cells into the patient's heart and treating the heart with at least one pro-angiogenic factor (pg. 3, para. [0008]). Cardiac damage or disorder characterized by insufficient cardiac function includes any impairment or absence of a normal cardiac function or presence of an abnormal cardiac function. Abnormal cardiac function includes congestive heart failure (pg. 5, para. [0025] [nexus to Dill et al.] [a method of treating chronic heart failure]). Stem cells used in the method include mesenchymal stem cells (pg. 6, para. [0035] [administering to the subject a population of mesenchymal lineage precursor cells]).
Regarding claim 1, FIG. 8 shows the temporal relationship of decrease in LVEF (line) in sheep from baseline to week 6 of heart failure (pg. 4, para. [0020] and Fig. 8]). Figure 8 shows that the LVESVI (left ventricular end systolic volume index; y-axis) was about 190 (mmHg/m2) at baseline and decreased to less than 60 at weeks 1 thru 6 post-treatment (Fig. 8) [190 x 0.15= 28.5; 190-28.5 = 161.6; therefore, 60 is an at least 15% reduction compared to baseline] [Claim 1- the subject’s starting LVESVI is >100, the subject's LVESVI is reduced by at least 15% relative to the subject's baseline LVESVI]). 

It is noted that the instant specification recites: “The term ‘left ventricular end systolic volume index’ (LVESVI) as used herein refers to the left ventricular end systolic volume indexed. The value is typically expressed as mL/m2.  The terms LVESV and LVESVI may be used interchangeably herein” (originally-filed specification, pg. 14, lines 21-22). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating chronic heart failure in a subject with left ventricular systolic dysfunction comprising administering a population of mesenchymal precursor cells, as shown by Hare et al., by administering mesenchymal lineage precursor cells (MPCs) enriched for STRO-1+ cells and STRO-3+ and/or STRO-1bright cells [Claims 1 and 33], with a reasonable expectation of success, because Psaltis et al. shows that bone marrow mesenchymal precursor cell (BM MPC) isolation can be improved by immunoselection by enriching the recovery of MPCs (pg. 530, Abstract). Psaltis et al. teaches that paracrine responses, with respect to cardiac cell proliferation and migration, and endothelial cell migration, are enhanced in vitro by using supernatant from STRO-1bright cells. In addition, Psaltis et al. teaches that the cloning efficiency of MNC (bone marrow mononuclear cells) (from which STRO-1 immunoselected MPC are isolate) is increased when a combination of cell markers, such as STRO-1+, STRO-1bright and STRO-3+, are used to isolate said cells (pg. 538, column 1, para. 2).
Therefore, it would have been obvious, and one would have been motivated, to have used several different STRO cell (surface) markers to identify cells, such as MPCs, which exhibit (paracrine) biochemical characteristics, that specifically enhance cardiac cell proliferation and migration (MPEP 2143 (I)(G) and MPEP 2144 (I)).
In addition, it would have been obvious to have substituted the mesenchymal stem cells (MSCs), shown by Hare et al., with the mesenchymal precursor cells (MPCs), shown by Psaltis et al., with the reasonable expectation that MPCs, like MSCs, would have predictably treated chronic heart failure successfully, because both types of cell populations are administered to treat chronic heart failure (MPEP 2143 (I)(B(3)). 
One of ordinary skill in the art would have been motivated to have made that modification, because using an immunoselection method for specifically isolating (mesenchymal precursor) cells that have a direct role in improving cardiac function by enhancing cardiac proliferation and migration would improve the therapeutic efficacy of said cells as a component of a composition to be used as a cardiac treatment modality.
	It would have been further obvious to have selected subjects characterized by a(n) LVEF of ≤35% [Claim 11], with a reasonable expectation of success, because Hare et al. shows that patients enrolled in the study exhibited a wide range of LVEF, including as low as 42.0% (MPEP 2143 (I)(A,G)). Therefore, it would have been obvious to one of ordinary skill in the art to have used routine optimization to extend the range of patients of interest to those with a specific LVEF of about ≤35%, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II) and (MPEP 2144 (III)).
One of ordinary skill in the art would have been motivated to have made that  modification, because low (%) LVEF, along with an elevated LVESV, appear to be indicators of subjects that have had (or that may have) a heart failure incident, as suggested by Hare et al. Therefore, it would appear that subjects with a(n) LVEF of about ≤35% (or elevated LVESV of greater than 110ml) are subjects with seriously compromised heart conditions, and one would be motivated to target these particular subjects with a treatment therapy that can prevent or treat heart failure and/or myocardial infarction.
It would have been further obvious to have administered about 1.5x108 cells [Claim 20], with a reasonable expectation of success, because Hare et al. shows administered doses, as escalation cohorts, of 0.5, 1.6 and 5.0 x106 hMSCs/kg body weight (pg. 2278, column 2, para. 2), and Hare et al. shows that four of the patients in the described study were obese. Therefore, it is possible that one of these patients was heavy enough (i.e., ~220lbs) to require an infusion of 1.5x108 cells (MPEP 2144 (I)). Therefore, it would be obvious to use routine optimization to adjust the administration dosage of MSCs to 1.5x108 cells, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II) and (MPEP 2144 (III)).
One of ordinary skill in the art would have been motivated to have made that modification, because Hare et al. shows that potential safety concerns with regard to the treatment of heart failure via administration of hMSCs by intravenous infusion have been alleviated by the described study. The intravenous infusion did not compromise, but appeared to improve lung function, as well, and ectopic tissue formation did not occur (pg. 2285, column 1, para. 4). That is, given the demonstrated safety and efficacy of hMSCs via intravenous infusion, one would be motivated to optimize the amount of the hMSC dosage to even higher dosage amounts in order to treat particularly heavy patients or patients with extremely adverse heart conditions related to heart failure.
It would have been further obvious to have determined a reduction in a subject’s LVESV of at least 15% by comparing the post-treatment LVESV to the subject’s baseline LVESV [Claim 1], as shown by Dinsmore et al. as LVESVI, with a reasonable expectation of success, because Dinsmore et al. shows the treatment of chronic heart disease associated with left ventricular systolic dysfunction with administration of mesenchymal stem cells, which is the method, shown by Hare et al. (MPEP 2143 (I)(G)).
In addition, even in the absence of Dinsmore et al., Hare et al. shows a(n) LVESV reduction of up to 11.4% compared to the baseline volume level for the cohort to which hMSCs were administered. Therefore, one or ordinary skill in the art would have used routine optimization to have determined which treatment parameters (e.g., amount  of hMSCs administered) could have been optimized that would have led to an at least 15% reduction in LVESV from a(n) 11.4% reduction in LVESV compared to baseline levels (MPEP 2144.05 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because using a subject’s baseline health parameter as the control parameter would be an efficient way of determining if said subject showed effective (statistical) physical improvement with regard to a particular health parameter after a specific type of treatment had been administered to said subject. A clinical trial using any of the control types may demonstrate efficacy of the test treatment by showing that it is superior to the control (placebo, no treatment, low dose of test drug, active drug). Therefore, the determination of LVESV reduction relative to a subject’s baseline could have been applied to the method, shown by Dill et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 10, 11, 20 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13, 14 and 18 of copending Application No. 15/534,376.

The claimed subject matter of instant Application No. 15/534,371 is:  
	A method for treating or preventing chronic heart failure due to significant left ventricular systolic dysfunction in a subject in need thereof, the subject having an elevated left ventricular end systolic volume (LVESV) of greater than 100ml. The method comprises administering to the subject a population of mesenchymal lineage precursor (MPCs) enriched for STRO-1+ and STRO-3+ cells. The STRO-1+ and STRO-3+ cells have been expanded in culture prior to administration. The subject’s LVESV is reduced by at least 15% following administration of the culture expanded cells. The subject is characterized as having a left ventricular ejection fraction (LVEF) of less than or equal to about 35%. The cells are administered to the subject by transendocardial injection, intracoronary infusion, intravenous infusion or transepicardial injection. The amount of cells administered is 1.5x108 cells. The MPCs are STRO-1bright cells.

The claimed subject matter of copending Application No. 15/534,376 is: 
A method for treating progressive heart failure in a human myocardial infarction subject having a left ventricular (LV) infarct, the size of which is greater than 18.5% of the left ventricle. The method comprises administering to the subject an amount of a population of mesenchymal lineage precursor or stem cells (MSCs) and/or progeny thereof and/or soluble factors derived therefrom. The subject has a proximal left anterior descending (LAD) lesion. The subject also has a(n) LVESV of greater than 70 ml, and a left ventricular end systolic volume (LVESV) of greater than 70 ml, has persistent left ventricular dysfunction, and has a left ventricular ejection fraction (LVEF) of less than 45%. The administration is effective to decrease the size of the LV infarct and reduce the risk of heart failure-related major adverse cardia events (HF-MACE). The subject has a LVEF of less than 40%. The population of mesenchymal lineage precursor or stem cells is enriched for STRO-1+ or STRO-1bright cells and/or progeny thereof and/or soluble factors derived therefrom. The population of mesenchymal lineage precursor or stem cells is administered systemically, intravenously or intranasally. The amount of cells administered is 1.2x108 to 4x108 cells.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method for treating progressive heart failure in a human myocardial infarction subject, in copending Application No. 15/534,376 exhibits minor species variations that anticipate the method for treating or preventing heart failure due to significant left ventricular systolic dysfunction in a subject in need thereof, described in instant Application No. 15/534,571. 
The minor species variations in copending Application No. 15/534,376 are that the subject has been stipulated as human, and one more cell surface marker, i.e., STRO-3+, has been added as an identifying characteristic of the mesenchymal lineage precursor cells in the population. In addition, the treatment outcomes (decrease the size of the LV infarct and reduce the risk of HF-MACE) naturally occur from the administration step. It is not clear that the size of the LV infarct of the subject to be treated (i.e., >18.5%) differentiates itself, as a distinct population, from the subject described in 15/534,571 who has an elevated LVESV of >100ml.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

Response to Arguments
Applicant’s arguments, pp. 7-16, filed 09 March 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended.

1. Applicant remarks (pg. 7, para. 5 thru pg. 8, para. 3) that patients treated with cell therapy in Dill do not achieve an LVESV reduction of at least 15%, relative to baseline following administration of cells. Rather than compare the change in LVESV in the subjects administered the cells (i.e. the same subject), the Examiner compares the change in LVESV to subjects that received the placebo. Similar to Dill, patients treated with cell therapy in Hare do not achieve an LVESV reduction of at least 15% relative to baseline following administration of cells. Comparing the percentage reduction in subjects who received cells with those who did not receive cells, as the Examiner has done, is entirely inappropriate and is not relevant to Applicant's claims.
However, in response to Applicant, this argument is moot in view of the newly-cited prior art reference of Dinsmore et al. in which subjects suffering heart failure showed a reduced LVESVI level of at least 15% when compared to the baseline LVESVI level. In addition, it appears to be Applicant’s opinion that comparing the percentage reduction in subjects who received cells with those who did not receive cells is entirely inappropriate. It is well known that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(I)(II)). In addition, one of ordinary skill in the art of therapeutic efficacy assessment may equate comparing the percentage reduction in subjects who received cells with those who did not receive cells as a comparable comparison to comparing a subject’s baseline value prior to treatment to a subject’s value after treatment. For example, EMEA ((2001) ICH Topic E 10, pp. 1-30 (provided here)) teaches that a trial using any of the control types may demonstrate efficacy of the test treatment by showing that it is superior to the control (placebo, no treatment, low dose of test drug, active drug) (pg. 9, para. 1.4.1).

2. Applicant remarks (pg. 9, para. 1-4) that Dill nor Hare explicitly teach a chronic heart failure patient population having an average LVSEV of > 100mL. In both Dill and Hare, the subjects that received cells have an average LVSEV of less than 100mL. There is still no evidence in Dill or Hare that any subject who had a baseline of LVESV of >100 had a reduction of at least 15% in LVESV after administration of cells.
However, in response to Applicant, the newly-cited reference of Dinsmore et al. shows a subject with a baseline LVESVI of >100 and a reduction in LVESVI of > 15% after administration of mesenchymal stem cells. It is noted that the instant specification recites: “The term ‘left ventricular end systolic volume index’ (LVESVI) as used herein refers to the left ventricular end systolic volume indexed. The value is typically expressed as mL/m2. The terms LVESV and LVESVI may be used interchangeably herein” (spec., pg. 14, lines 20-22). In addition, Hare et al. does show a heart failure patient population with an LVESV of >100ml (taking into account the standard deviation of the LVESV measurement). The claimed subject matter does not recite an “average” LVSEV of > 100ml. 

3. Applicant remarks (pg. 10-11) that Lin and Psaltis do not teach or suggest the claimed cell population. As noted above and acknowledged by the Examiner, neither Dill nor Hare provide any teaching regarding the claimed cell population. Dill relates to bone marrow-derived progenitor cells, an entirely different cell population than that of the present invention. Hare relates to bone marrow-derived human mesenchymal stem cells (hMSCs) but is silent on a culture-expanded population of MPCs expressing STRO-1+ and STRO-3+. Lin simply relates to the tissue distribution of mesenchymal stem cell marker STRO-1. Lin is completely silent on STRO-3 and the population of cells defined by the present claims, let alone treating a subject with chronic heart failure via the claimed method. Psaltis relates to an in vitro study examining paracrine activity of mesenchymal stem cells with different expression levels of STRO-1. Psaltis provides no teaching in relation to cells also expressing STRO-3 that are culture expanded prior to administration to chronic heart failure subjects. There is nothing in Psaltis that refers to STRO-3 in the context of MPCs, or for the treatment of chronic heart failure.
In response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Psaltis et al. teaches that mesenchymal stem cells can be identified by using a variety of cell markers, including STRO-1 and STRO-3, and teaches the advantageous biological characteristics of cells bearing the STRO-1 and STRO-3 cell marker. Applicant shows the administration of mesenchymal lineage precursor (stem) cells (MSCs). It is noted that Applicant has not shown working examples which demonstrate that the specific MSC population incorporated into the claimed method (i.e., STRO-1+ and STRO-3+ MSCs) have the claimed advantageous properties vs other MSC populations shown in the prior art, e.g., the population shown by Dill et al. or Hare et al. (or Dinsmore et al.). It is well known that unexpected results "must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 716.02 (b)(III)).

	4. Applicant remarks (pg. 12, para. 3 and 4) that the Examiner argued that Table 4 of Hare et al. shows that at 12 months, LVESV was reduced 4.5% on average up to 11.4% compared to the baseline volume level for the cohort to which hMSCs
were administered and reduced by 25.2% on average in the placebo group. However, the change in the placebo group at 12 months resulted in an increase in LVESV not a reduction.
	However, in response to Applicant, the calculated average is comparable to the data shown in Hare et al. in Figure 5A (pg. 2283) which slows that the percent change in LVESV over the course of the study was a reduction (i.e., negative) of about 10%. The Examiner concedes that neither Dill et al. nor Hare et al. show a(n) LVESV reduction of at least 15% relative to a baseline LVESV level. However, Dinsmore et al. shows that this reduction can be achieved (see 103 rejections above), and one of ordinary skill in the art would consider that the method of Hare et al. could be routinely optimized (e.g.,  by administering a greater number of MSCs or changing the route of administration) in order to achieve an at least 15% reduction in LVESV compared to baseline LVESV.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631